Allowable Subject Matter
Claims 1-4, 6-17 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the instant invention regarding, inter alia, a set of fixtures for holding a set of conductive tabs of a circuit against terminals of a battery module which includes a pair of spring features connected to a pair of hold-in-place tabs, a pair of flat structures connected to a pair of hold-in-place tabs, or a pair of spring features positioned above a pair of hold-down tabs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Julian Anthony/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722